DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 2-9 of Remarks, filed 09-01-2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuvatkin et al., Reactions of Halogen Fluorides XIII. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Reactions of Halogen Fluorides XIII, Russian Journal of Organic Chemistry, Vol. 29, No. 9, 1993, pages 1450-1456” hereinafter Chuvatkin [cited in IDS filed 11-21-2019]. 
Regarding Claims 1-9, Chuvatkin teaches a method for the production of alkyl and fluoroalkyl 2,3-dihalogeno-2-fluoropripionates comprising placing the initial compound in contact with hydrofluoric acid [HF], isolating the final compound by filtration and the filtrate was distilled (page 1450), wherein the method is carried out at room temperature (page 1451). 
Regarding Claims 10 and 12-13, Chuvatkin teaches a method for the production of alkyl and fluoroalkyl 2,3-dihalogeno-2-fluoropripionates comprising placing the initial compound in contact with hydrofluoric acid [HF], isolating the final compound by filtration and the filtrate was distilled (page 1450), wherein the method is carried out at room temperature and produced high yield (page 1451). 
Although Chuvatkin teaches a method for the production of alkyl and fluoroalkyl 2,3-dihalogeno-2-fluoropripionates, the reference teaches that the method can be carried out at room temperature (page 1451) and a fluorination of bromine-substituted ester method that is carried at a temperature that does not exceed 15oC (page 1455). 
A person of ordinary skill in the art would therefore have turned to the related method wherein the reaction of the halogen fluorides is carried out at room temperature and selected the appropriate method step for the specific halogen fluoride. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the reaction at room temperature before the effective filing date of the claimed invention because Chuvatkin discloses that such method can form halogen fluorides at high yields (page 1451). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Reactions of Halogen Fluorides XIII, Russian Journal of Organic Chemistry, Vol. 29, No. 9, 1993, pages 1450-1456” hereinafter Chuvatkin [cited in IDS filed 11-21-2019] in view of U.S. Pre-Grant Publication No. 2015/0155601 hereinafter Nakatsutsumi. 
Regarding Claim 11, Chuvatkin does not specifically discloses a battery that comprises an electrolyte including the halogen fluoride composition. 
However, Nakatsutsumi teaches a battery comprising an electrolyte solution, wherein the electrolyte comprises chain carboxylic acid esters (paragraphs 37, 81). Therefore, it would have been obvious to one of ordinary skill in the art to use the composition in the battery electrolyte solution before the effective filing date of the claimed invention because Nakatsutsumi discloses the chain carboxylic acid esters in the electrolyte exhibit excellent oxidation resistance without causing a decrease in electrical conductivity (paragraphs 80). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729